Citation Nr: 0841262	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-38 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder. 

2. Entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must decide the matter on appeal, 
because reopening is a threshold jurisdictional question for 
the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial).  

Before reviewing the claim of service connection for post-
traumatic stress disorder on the merits, the claim as well as 
the claim of service connection for paranoid schizophrenia 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in May 1997, the RO denied the claim 
of service connection for post-traumatic stress disorder; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights in May 1997, he 
did not appeal the rating decision and the rating decision 
became final by operation of law based on the evidence then 
of record.

2. The additional evidence presented since the rating 
decision in May 1997 by the RO, denying service connection 
for post-traumatic stress disorder, is not cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
application to reopen the claim of service connection for 
post-traumatic stress disorder is favorable to the veteran, 
no further action is required to comply with the VCAA.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in May 1997, the RO denied service 
connection for post-traumatic stress disorder on the basis 
that there was no diagnosis of post-traumatic stress 
disorder.  In a letter, dated in May 1997, the RO notified 
the veteran of the adverse determination and of his 
procedural and appellate rights.  The notice included the 
veteran's right to appeal the adverse determination by 
notifying the RO of his intention within one year from the 
date of the letter.  As the veteran did not indicate his 
disagreement within the time allotted, the rating decision by 
the RO in May 1997 became final by operation of law, except 
the claim may be reopened if new and material evidence is 
presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.



The evidence of record at the time of the rating decision in 
May 1997 included the service treatment records, service 
personnel records, the veteran's statement of stressors, and 
a report of VA examination.  

The service personnel records show that the veteran served in 
the Army from September 1967 to September 1970 as an eye, 
ear, nose, and throat specialist (EENT).  His tour of duty 
did not include service outside of the United States.  

Service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder.  

The veteran's alleged stressors included seeing severe burn 
and other trauma patients, who were typically Vietnam war 
survivors, while working as a medic and EENT at Fort Sam 
Houston.  At the time of a VA examination in April 1997, the 
diagnosis was paranoid schizophrenia.  

As the unappealed rating decision in May 1997 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In April 2003, the veteran submitted a statement indicating 
his desire to reopen his claim of service connection for 
post-traumatic stress disorder.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in May 1997 includes VA and private records and 
statements of the veteran and his wife.

The VA records show ongoing outpatient treatment for 
schizophrenia and depressive disorder.  The private records 
show ongoing treatment for a mental disorder to include 
paranoid schizophrenia.  In a March 1995 record, however, it 
was noted that the veteran's symptoms could also be signs of 
post-traumatic stress disorder.  In a March 2004 letter, a 
long-time counselor of the veteran strongly believed that the 
veteran's symptoms were due to a primary diagnosis of 
post-traumatic stress disorder, which was related to military 
experiences, and that the veteran's schizophrenia was 
secondary and rooted in the post-traumatic stress disorder.  
In statements, the veteran and his wife described his medical 
history and indicated that his treating VA physician had 
diagnosed him with post-traumatic stress disorder.  

In regard to the evidence submitted since the May 1997 rating 
decision, the Board finds that the medical records, 
particularly the private March 2004 report documenting a 
diagnosis of post-traumatic stress disorder, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of a confirmed diagnosis of post-traumatic stress disorder, 
the lack of which was the basis of the denial of the claim by 
the RO in the May 1997 rating decision.  As the evidence is 
new and material evidence, the claim of service connection 
for post-traumatic stress disorder is reopened.  The claim on 
the merits is discussed in the remand portion of the decision 
herein below.


ORDER

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened, and to this extent only the appeal is granted.  


REMAND

Prior to considering the claim of service connection for 
post-traumatic stress disorder on the merits and the claim of 
service connection for paranoid schizophrenia, additional 
evidentiary development under the duty to assist, 38 C.F.R. § 
3.159(c)(4), is needed to obtain credible supporting evidence 
of any in-service stressor and to address whether any current 
mental disorder is related to service.  

In a statement in April 2004, the veteran indicated that he 
saw a VA physician every three months.  He also indicated 
that his VA physician has now diagnosed post-traumatic stress 
disorder, whereas the physician had previously diagnosed 
schizophrenia.  

Also the veteran has indicated that he in receives benefits 
from the Social Security Administration.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the following from the 
service department: 

a). The training syllabus for 
advance individual training from 
February and March 1968 for 
Company C, 2nd Battalion, USAMTC, 
Fort Sam Houston; 

b). The training syllabus for 
EEN&T Specialists from March to 
June 1968 for the Student 
Detachment at the Irwin Army 
Hospital at Fort Riley, Kansas; 



c). The unit history and lessons 
learned of the Medical Company at 
Patterson Army Hospital at Fort 
Monmouth, New Jersey from June to 
December 1968. 

d).  The unit history and lessons 
learned of HQ & Company A, 47th 
Medical Battalion at Fort Hood, 
Texas from December 1968 to July 
1969; and, 

e). The unit history and lessons 
learned of HQ & Company A, 48th 
Medical Battalion at Fort Hood, 
Texas from July 1969 to September 
1970. 

2. Obtain records from the Loma Linda 
VA Medical Center since September 2003. 

3. Obtain records from the Social 
Security Administration. 

4. Afford the veteran a VA examination 
by a psychiatrist, which should include 
appropriate psychological testing.  If 
there is credible supporting evidence 
of any in-service stressor, ask the 
psychiatrist to determine whether it is 
at least as likely as not that the 
veteran has post-traumatic stress 
disorder related to in-service 
stressor.  



For any diagnosed psychiatric disorder 
other than post-traumatic stress 
disorder, the examiner is asked to 
furnish an opinion as to whether it is 
at least as likely as not that the 
psychiatric disorder is related to the 
veteran's period of service from 
September 1967 to September 1970.

The claims folder must be made 
available to the examiner for review.  

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  

5. After completing the above 
development, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


